Citation Nr: 0608318	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  00-00 197A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from August 1977 to 
February 1979.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania. 

In August 2005, the Board denied the veteran's claim for 
service connection for post-traumatic stress disorder and 
remanded the veteran's claim for service connection for 
tinnitus.  The case has been returned to the Board for 
further appellate action.


FINDING OF FACT

Tinnitus was not present within a year of the veteran's 
discharge from service and is not etiologically related to 
active service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2005), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The veteran's claim was initially adjudicated prior to the 
enactment of the VCAA.  The veteran was provided with the 
notice required by the VCAA by letter dated in June 2004 as 
well as by supplement statements of the case issued in 
November 2001, August 2004, and January 2006.  The veteran 
was given ample opportunity to respond.  

The record also reflects that the veteran's VA medical 
records, service personnel records, and VA medical records 
have been obtained.  The veteran was provided VA 
examinations, and an additional medical examination and 
medical opinion were sought.  However, the veteran failed to 
report to the scheduled examinations without good cause and 
has not expressed a willingness to report for the 
examinations if they were to be rescheduled.  The Court has 
held that, "[t]he duty to assist is not always a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Due 
to the veteran's failure to cooperate, the Board will decide 
the appeal without the results of the required examination.  
See 38 C.F.R. § 3.655 (2005).

Neither the veteran nor his representative has identified any 
additional, pertinent evidence that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulation.

After the provision of all required notice and the completion 
of all indicated development, the originating agency 
readjudicated the claim on a de novo basis.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  Therefore, the 
Board is satisfied that the originating agency properly 
processed the claim following compliance with the notice 
requirements and that any procedural errors in the its 
development and consideration of the claim were harmless and 
non prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from a 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests organic 
disease of the nervous system to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran maintains that service connection is warranted 
for tinnitus because it resulted from his exposure during 
service to acoustic trauma associated with artillery, rifle 
fire, and helicopters.  

The veteran's DD-214 indicates that the veteran served his 
entire 18 months of peacetime active service in the United 
States.  According to the DD-214, his primary occupational 
specialty was cannon crewman.  The veteran's service 
personnel records are more specific and they reveal that the 
veteran's principal duties were carrier driver, recreation 
specialist, carpentry & masonry specialist, and illustrator 
assistant.

The veteran's service medical records, including the February 
1979 discharge examination report, are negative for evidence 
of tinnitus.  Although the veteran alleges that he first 
noticed tinnitus while serving on active duty, the Board has 
found the contemporaneous service medical records to be more 
probative than the veteran's self-serving statements 
submitted many years after his discharge from service.

There is no medical evidence of tinnitus until many years 
after the veteran's discharge from service or medical 
evidence of a nexus between the veteran's tinnitus and his 
military service.  As noted above, the Board attempted to 
obtain such nexus evidence, but due to the veteran's failure 
to cooperate, the desired opinion was not obtained and the 
evidence of a nexus between the veteran's tinnitus and his 
military service is limited to the veteran's own statements.  
This is not competent evidence of the alleged nexus since 
laypersons, such as the veteran, are not qualified to render 
an opinion concerning medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim.


							(CONTINUED ON NEXT PAGE)


ORDER

Service connection for tinnitus is denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


